UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4206



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LOREN TIMOTHY INGLE,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:07-cr-00707-HMH-1)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carlina, for Appellant.   Elizabeth Jean Howard, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Loren Timothy Ingle pled guilty to felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).                    He was

sentenced to fifteen months’ imprisonment and a three-year term of

supervised release.      On appeal, his attorney has filed a brief in

accordance    with    Anders    v.   California,     386    U.S.     738    (1967),

identifying no meritorious grounds for appeal but raising the issue

of whether the sentence imposed was reasonable.               Although informed

of his right to file a supplemental pro se brief, Ingle has not

done so.    Finding no error, we affirm.

            This court reviews the sentence imposed by the district

court for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see also United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           When

sentencing    a    defendant,   a    district     court    must:    (1)    properly

calculate    the    guideline    range;    (2)    treat    the     guidelines    as

advisory; (3) consider the factors set out in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008); and (4) explain its reasons for selecting

a sentence.       Pauley, 511 F.3d at 473.        We presume that a sentence

within the properly calculated sentencing guidelines range is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)     (upholding    application      of     rebuttable      presumption     of

correctness of within-guideline sentence).


                                      - 2 -
            Here,   the   district    court    followed    the   appropriate

procedures in sentencing Ingle, and we find no abuse of discretion

in its imposition of the 15-month sentence. We therefore find that

Ingle’s sentence is reasonable. In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.        We therefore affirm Ingle’s conviction and

sentence.      This court requires that counsel inform Ingle, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If Ingle requests that a petition be

filed,   but   counsel    believes    that    such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that a

copy thereof was served on Ingle.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     - 3 -